HUMANA
VOLUNTARY RELEASE AND MUTUAL SEPARATION AGREEMENT
 
This Voluntary Release and Mutual Separation Agreement (“Agreement”) sets forth
the understanding between you, Venkata Rajamannar Madabhushi, and Humana Inc.
and its affiliates and subsidiaries (“Humana”) with respect to the mutual
termination of your employment with Humana.  In consideration of your agreement
to the terms set forth below and the mutual benefits to be derived hereunder,
and conditional upon your execution of this Agreement within the time period set
forth below, it is agreed:
 
Your last day of employment is March 1, 2012 (the “Termination Date”).
 
A. CONSIDERATION
 
1)  Vesting of Equity Awards:  Subject to Section A(3) below, the Stock Options
and Restricted Stock granted to you on April 28, 2009, will vest on April 28,
2012, as provided for in the Humana Inc. Stock Option Agreement and the Humana
Inc. Stock Option and Restricted Stock Agreement dated April 28, 2009, and shall
not forfeit upon termination of your employment as provided for in those
Agreements. You will have 90 days from April 28, 2012 to exercise those options
scheduled to vest on April 28, 2012.  In no event may you exercise any vested
options beyond their expiration date.
 
All Stock Options granted to you on February 18, 2010, and February 17, 2011,
that are not vested as of the Termination Date will terminate on that date and
all shares of Restricted Stock granted to you on February 17, 2011, that are not
vested as of  the Termination Date will be forfeited on that date.
 
2)  Waiver of Non-Compete Agreement: Subject to Section A(3) below, Humana
agrees that the Section entitled “Agreement Not to Compete,” in the Humana Inc.
Stock Option and/or Restricted Stock Agreements, dated April 28, 2009, February
18, 2010, and February 17, 2011, and entered into by you and Humana
(collectively “Stock Agreements”), is, subject to the following sentence, waived
by Humana.   This waiver is effective for and limited to your employment with
WellPoint, Inc., its subsidiaries or affiliates (“WellPoint”) only.
 
The section of the Stock Agreements entitled “Agreement Not to Solicit” shall
remain in full force and effect.  The Confidentiality Agreement that you agreed
to upon employment and affirmed each year thereafter shall also remain in full
force and effect.
 
The provisions in numerical paragraphs one (1) and (2) listed above are
hereafter collectively referred to as “Consideration.”
 
3)  Obtaining Consideration: The Consideration provided for in this Agreement,
which you are otherwise not entitled to receive without executing this
Agreement, is available only if you agree to, and abide by each of the terms of
this Agreement and this Agreement is not revoked as permitted in this paragraph
A(3).  You have up to and including twenty-one (21) days after your last date of
employment in which to consider and execute this Agreement, however, it may be
executed anytime within the twenty-one (21) day period.  In order to receive the
Consideration, this executed Agreement must be postmarked no later than
twenty-one (21) days after your last date of employment, if mailed, or
hand-delivered to   Joan O. Lenahan, Vice President & Corporate Secretary,
Humana Inc., 500 W. Main Street, 21st Floor, Louisville, Kentucky 40202, no
later than twenty-one (21) days after your last date of employment.  You will
have seven (7) days following your execution of this Agreement to revoke the
Agreement (the “Revocation Period”).  Revocation must be in writing, clearly
stating your intent to revoke the Agreement, addressed to the following Joan O.
Lenahan, Vice President & Corporate Secretary, Humana Inc., 500 W. Main Street,
21st Floor, Louisville, Kentucky 40202.  The written revocation must be either
hand delivered with a signature receipt by a Humana representative or sent
certified or registered mail and, in either case, received by Humana prior to
the end of Revocation Period.  Assuming that you do not revoke or cancel this
Agreement prior to the end of the Revocation Period, this Agreement shall become
fully effective at the end of Revocation Period and Humana shall provide the
Consideration to you.  If you do not execute this Agreement within the
twenty-one (21) day period or if you revoke the Agreement within the Revocation
Period, the Stock Options granted to you on April 28, 2009, and which could vest
as of April 28, 2012, as described herein, will terminate and Restricted Stock
granted to you on April 28, 2009, and which could vest as of April 28, 2012, as
described herein, will be forfeited.  Additionally, the Section entitled
“Agreement Not to Compete,” in the Stock Agreements will remain in full force
and effect as written in the Stock Agreements.
 
4)  Forfeiture of Consideration:  In addition to and without limiting  the
recovery of damages and all other remedies available to Humana at law or equity
, you agree that if you violate any provision of  the Sections of the Stock
Agreements, entitled “Agreement Not to Compete” (to the extent such provision
has not been waived pursuant to Section A(2) above) and “Agreement Not to
Solicit”, or any provision of the Confidentiality Agreement:
(a)           any Stock Options granted to you on April 28, 2009, that are
outstanding as of the date Humana notifies you of its intent to exercise its
rights under this Section A(4) of the Agreement (the “Forfeiture Notice Date”),
whether or not vested, will be forfeited for no consideration.
(b)           any Restricted Stock granted to you on April 28, 2009, that has
not vested as of the Forfeiture Notice Date will be forfeited for no
consideration.
(c)           with respect to any shares of Humana common stock (“Common Stock”)
that you have acquired pursuant to the exercise of all or a portion of the Stock
Options granted to you on April 28, 2009, and which vested as of April 28, 2012,
as described herein, and which you no longer own as of the Forfeiture Notice
Date, you shall pay to Humana an amount equal to either (i) if such shares were
disposed of in an open market transaction, the proceeds you received from the
disposition of such shares over the aggregate exercise price paid to acquire
such shares, or (ii) if such shares were disposed of other than in an open
market transaction, the aggregate fair market value of such shares as of the
Forfeiture Notice Date; and
(d)           with respect to any shares of Common Stock that you have acquired
pursuant to the exercise of all or a portion of the Stock Options granted to you
on April 28, 2009, and which vested as of April 28, 2012, as described herein
which you continue to own as of the Forfeiture Notice Date, you shall pay to
Humana an amount equal to the difference between the aggregate fair market value
of such shares on the Forfeiture Notice Date and the aggregate exercise price
paid to acquire such shares; and
(e)           with respect to any shares of Restricted Stock granted to you on
April 28, 2009, that have vested as of the Forfeiture Notice Date, you shall (i)
with respect to any such shares that you continue to own as of the Forfeiture
Notice Date, pay to Humana an amount equal to the aggregate fair market value of
such shares on the Forfeiture Notice Date, and (ii) with respect to any such
shares that you no longer own as of Forfeiture Notice Date, pay to Humana an
amount equal to either (X) if such shares were disposed of in an open market
transaction, the proceeds you received from the disposition of such shares, or
(Y) if such shares were disposed of other than in an open market transaction,
the aggregate fair market value of such Restricted Stock as of the Forfeiture
Notice Date.
 
B.  GENERAL RELEASE OF CLAIMS
 
Release: The foregoing is in consideration of your agreement that the
Consideration provided above is accepted in return for full and final release
and settlement of any and all legal and equitable claims of any type relating to
your employment or separation from employment which you have or may have against
Humana or any of its officers, agents, or employees, as of the date of this
Agreement, whether known or unknown.  You represent that you have not filed or
otherwise initiated any complaints, claims, or charges with any local, state or
federal court, agency or board, based on events occurring prior to and including
the date you execute this Agreement.   You also waive any right to receive any
compensation or benefit from any complaints, claims, or charges with any local,
state or federal court, agency or board, or in any proceeding of any kind which
may be brought against Humana as a result of such a charge or complaint.   This
release includes, but is not limited to, any right, charge, claim, or claims,
whether known or unknown, under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, the
Fair Labor Standards Act, the Equal Pay Act, and any and all claims under any
other federal, state, or local statutory, administrative, constitutional, common
law or other legal or equitable theory, including but not limited to, claims for
wrongful discharge or breach of contract.
 
C.  ADDITIONAL AGREEMENTS/OBLIGATIONS
 
Other Compensation:  In addition to the Consideration, you will also receive the
following:
 
1)  
Compensation earned under your 2011 Management Incentive Plan, which will be
paid to you on or before March 15, 2012;

2)  
Pro-rated compensation earned under your 2012 Management Incentive Plan, which
will be calculated according to the terms of the Plan and paid to you on or
before March 15, 2013;

3)  
Compensation representing accrued Paid Time Off, payable  under Humana Policy;

4)  
Compensation you are entitled to under Humana’s Retirement Equalization Plan,
which will be paid to you within fourteen (14) days after September 1, 2012.

5)  
The 401(k) balance you are entitled to receive under the terms of Humana’s
401(k) Plan.

 
Benefits: Any medical or dental coverage you have with Humana will terminate as
of your termination date.  Thereafter, you will have COBRA continuation rights
for dental or medical coverage.
 
Stock Agreement, Agreement Not to Solicit:  You understand and agree that the
provisions of the Stock Agreements shall remain in force except as amended above
in Sections A(1) and A(2) of this Agreement.  In all other respects, the Stock
Agreements and their provisions remain in full force and effect, including but
not limited to the Sections entitled “Agreement Not To Solicit.”  You further
agree that any violation or threatened violation of the provision(s) of the
Stock Agreements, including but not limited to the Sections entitled “Agreement
Not To Solicit,” will result in irreparable injury to Humana, that the remedy at
law for any violation or threatened violation of such provision(s) are
inadequate and in the event of any such breach or threatened breach and Humana,
in addition to any other remedies or damages available to it at law or in
equity, shall be entitled to temporary injunctive relief before trial as a
matter of course, and to permanent injunctive relief without the necessity of
proving actual damages.  Without otherwise limiting the generality of the
Agreement Not to Solicit, you specifically acknowledge that any interference by
you, directly or indirectly, with Humana’s contracts or business relationships
with any vendor or agency, including those who provide marketing and/or
corporate communications services, will constitute a breach of the
Agreement.  Additionally, you acknowledge that the existence of or terms of any
contract or relationship with any such vendor or agency is Confidential
Information within the scope of the confidentiality provision of this Agreement
and the Confidentiality Agreement.
 
Ownership of Intellectual Property:  You agree and acknowledge that all work or
work product that you created, developed, produced, utilized or assisted in the
creation, development, production, or utilization of, including but not limited
to work or work product you were involved in, observed or were exposed to in any
way, while you were employed by Humana is the intellectual property of Humana,
and as such, is owned by Humana and you have no interest or claim to said work
or work product. Whenever requested to do so by Humana, you shall execute any
and all applications, assignments or other instruments which Humana shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of Human
and its affiliates in any such intellectual property.
 
Confidentiality and Covenant Not to Disclose:  You agree, acknowledge and
understand that during or as a result of your employment with Humana,  you have
been exposed to and have received non-public information relating to the
confidential affairs of Humana and its affiliates, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Humana and its affiliates and other forms of
information considered by Humana and its affiliates to be confidential or in the
nature of trade secrets (including, without limitation, ideas, research and
development, know-how, formulas, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”).  You agree that the Confidential Information is owned by Humana
and that you will not, directly or indirectly, disclose, share or divulge in any
manner or in any way through any type of communication or medium, including but
not limited to, verbal, electronic, written or auditory, any of said
Confidential Information which is now known to you or which hereafter may become
known to you as a result of your employment by Humana to any person, firm,
corporation, private or public entity of any kind, or use or attempt to use such
information in any way.  Additionally, all provisions of the Confidentiality
Agreement also remain in full force and effect.
 
If you are requested or compelled to divulge Confidential Information under
operation of law, governmental regulation(s) or investigation, subpoena or court
order, you further agree to, prior to any disclosure, notify Humana of such
potential disclosure and cooperate fully with Humana with regard to such
proceedings prior to divulging the information requested, including cooperation
with Humana’s counsel or counsel provided to you at Humana’s cost.  Humana
agrees and acknowledges that disclosure of Confidential Information under such
circumstances and with the express consent of Humana shall not constitute a
breach of this Agreement.
 
No Disparagement: You agree not to do or say anything that would diminish or
constrain Humana’s good will or good reputation or that of Humana’s employees,
officers, directors, agents, products, or services.  You agree not to disparage
or seek to injure Humana’s reputation or that of such other aforementioned
individuals.  You agree to refrain from making negative statements regarding
Humana’s methods of doing business, the quality, wisdom or effectiveness of
Humana’s business policies or practices, or the quality of Humana’s products,
services, or directors, officers or other personnel.
 
Cooperation in Defense of Future Actions and in Furtherance of Business Matters:
You agree that, if requested by Humana, you will fully cooperate in the event
that your assistance or testimony is needed in any litigation, threatened
litigation, or dispute arising from events and circumstances which occurred
during your employment with Humana.  You also agree that, if requested by
Humana, you will fully cooperate and provide assistance to Humana in any matter
of which you have or have had knowledge that Humana may consider to be helpful
to it in the furtherance of its business matters.
 
No Admission of Liability: It is understood that nothing in this Agreement
constitutes any kind of admission of wrongdoing by any party or acknowledgment
that Humana has any liability or obligation to you, other than to fulfill the
obligations or Agreements contained herein upon proper execution of this
Agreement.
 
Entire Agreement: This Agreement, the Stock Agreements and the Confidentiality
Agreement reflect the entire understanding between Humana and you, and no
statements, promises or inducements, whether written or oral, made by either
party that are not contained in this Agreement, the Stock Agreements or the
Confidentiality Agreement shall be valid or binding upon the parties to this
Agreement.
 
Severability: In the event any portion of this Agreement is held to be
unenforceable, the remainder of this Agreement shall remain in full force and
effect and shall be enforced in harmony with the purpose of the Agreement.
 
Acknowledgments:  You and Humana hereby acknowledge and agree:
 
(a)  
that you were provided a period of at least twenty-one (21) days to review and
consider this Agreement, that you voluntarily waive the remaining balance of
this time period if you sign this Agreement before the end of the twenty-one
(21) day time period, and that you have been advised in writing to consult with
an attorney prior to executing this Agreement;

 
(b)  
that you have seven (7) days immediately following your execution of this
Agreement to revoke this Agreement by written notification to Humana by the
procedures described in Section A(3) of this Agreement and that this Agreement
shall not become effective or enforceable before the end of the seven (7) day
revocation period;

 
(c)  
the Consideration is in addition to anything of value to which you are entitled
from Humana.

 
(d)  
that you understand each of the terms of this Agreement and the effect of
executing this Agreement by your signature; and

 
(e)  
that you are executing this Agreement as your own free act and deed, without any
coercion or duress, and that you agree to each of the terms and provisions of
this Agreement, and that you hereby release any and all of the rights and claims
as set forth above in exchange for the Consideration referred to above, which
you acknowledge and agree is not Consideration to which you are otherwise
entitled without signing this Agreement.

 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, as their free and voluntary act, the parties have executed
this Agreement as of the date indicated.
 
 
HUMANA
 
BY: /s/ Joan O.
Lenahan                                                                                 /s/
Venkata Rajamannar
Madabhushi                                                           
Humana Representative
Signature                                                               Venkata
Rajamannar Madabhushi
 
Joan O.
Lenahan                                                                                            
February 29,
2012                                                                                   
Humana Representative Name (please
print)                                                                                Date
 
Vice President & Corporate
Secretary                                                                      
Title
 
February 29,
2012                                                                      
Date
 